DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending, with claims 8-14 being withdrawn as per the Election (06/16/2022).
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 06/16/2022 is acknowledged, claims 8-14 are hereby withdrawn. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Silver nanowire network embedded in polydimethylsiloxane as stretchable, transparent, and conductive substrates”. J. of Applied Polymer Science. April 2016 in view of Razak et al. “A soft and conductive PDMS-PEG block copolymer as a compliant electrode for dielectric elastomers” 2015.
Regarding claims 1 and 5-6, Kim discloses an adhesiveness transparent electrode (abstract, Introduction), comprising an adhesive silicone-based polymer matrix in which a metal nanowire network is embedded (Introduction and Abstract on page 1, which details Ag nanowires embedded in PDMS), wherein the adhesive silicone-based polymer matrix comprises a silicone-based polymer comprising a silicone-based polymer base (PDMS as mentioned above) and a silicone-based polymer crosslinker (Experimental: Sample Preparation, where the crosslinking agent is detailed as sylgard 184), but is silent on the non-ionic surfactant.
Razak teaches a conductive polymer that (PDMS-PEG, abstract) that includes a non-ionic surfactant during manufacturing (Triton X-100 as per Abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the non-ionic surfactant as taught by Razak with the polymer and nanowires of Kim in order to aid in dispersing the nanowires as well as allowing for an aggregate free system. 
Regarding claim 2, Kim discloses that the adhesive transparent electrode is fabricated by coating a dispersing solution comprising the silicone- based polymer base (Results and Discussion), the silicone-based polymer crosslinker on a substrate on which the metal nanowire network is formed (given the substrate is not part of the final product, it is being considered a product-by-process type limitation, see MPEP 2113, see also Experimental: Sample Preparation), where the remaining steps are methods of manufacturing related and are being considered product by process limitations where the final product only needs to reasonably be the same (see Experimental: Sample Preparation, Results, and Figure 1a), but is still silent on the surfactant.
Razak teaches a conductive polymer that (PDMS-PEG, abstract) that includes a non-ionic surfactant during manufacturing (Triton X-100 as per Abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the non-ionic surfactant as taught by Razak with the polymer and nanowires of Kim in order to aid in dispersing the nanowires as well as allowing for an aggregate free system. 
Regarding claim 3, Kim discloses that crosslinking reaction of the silicone-based polymer is hindered and mechanical characteristics of the adhesive silicone-based polymer matrix are improved, due to interaction between a platinum (Pt) catalyst (Results and Discussion which details Pt as a catalyst), present in the silicone-based polymer crosslinker, but again is silent on the surfactant details.
Razak teaches a conductive polymer that (PDMS-PEG, abstract) that includes a non-ionic surfactant during manufacturing (Triton X-100 as per Abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the non-ionic surfactant as taught by Razak with the polymer and nanowires of Kim in order to aid in dispersing the nanowires as well as allowing for an aggregate free system. The Applicant details that the polar functional groups are inherent to the non-ionic surfactant and given Razak teaches the same surfactant (Triton X-100), then the groups are inherently present as well. 
Regarding claim 7, Kim discloses a weight ratio of the polydimethylsiloxane base to the polydimethylsiloxane crosslinker (10:1 is mentioned for the base to crosslinker as per the Results and Discussion), but again is silent on the surfactant and by extension of the ratio as claimed.
Razak teaches a conductive polymer that (PDMS-PEG, abstract) that includes a non-ionic surfactant during manufacturing (Triton X-100 as per Abstract). Razak further details that the %weight is 1% of the overall composition (abstract). Given the Applicant includes no criticality of the exact weight ratio, and given the % difference is negligibly different and would afford comparable if not identical results, it would have been obvious to the skilled artisan before the effective filing date to utilize the weight ratio as rendered obvious by the resultant combination of Kim and Razak given routine optimization of ranges. It has been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Razak, as applied to claim 1, and in further view of Oytun et al. “Fabrication of solution-processable, highly transparent and conductive electrodes via layer-by-layer assembly of functional silver nanowires”. Thin Solid Films 636 (May 2017).
Regarding claim 4, Kim discloses the metal nanowire network is embedded in the adhesive silicone-based polymer matrix (as mentioned above). Claim interpretation: given this is an apparatus type claim, the remaining limitations are being read as having to be physically present which includes having a polar functional group for both the non-ionic surfactant as well as polar functional groups for the nanowire network.
Razak teaches the same non-ionic surfactant (as mentioned above) which inherently includes the claimed polar functional groups as the original disclosure supports (also see above). Both Kim and Razak are silent on the polar functional groups as part of the metal nanowire network. Pretreating the metal nanowires however is a common practice as Oytun specifically teaches pretreating silver nanowires (same material as in Kim) with a polar functional group (-COOH as per 2. Experimental: 2,2 Functionalization of AgNW). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the polar functional pretreatment as taught by Oytun with the AgNW’s of Kim in order to aid in optical transmittance as well as overall sheet resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794